03/17/2020



                                                                                    Case Number: DA 19-0649
        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 19-0649


IN THE MATTER OF:

K.M.,

        Youth in Need of Care.


                   ORDER GRANTING MOTION FOR
                     FIRST EXTENSION OF TIME


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant is granted an extension of time

until April 27, 2020, to prepare, serve, and file her Opening Brief.

        No further extensions will be granted.




                                                                          Electronically signed by:
                                                          Grant of Extension of Mike
                                                                                Time McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             PAGE
                                                                               March1 17 2020